Judgment and order reversed and new trial ordered, with costs to the appellant I, o abide the event. Held, that as matter of law upon the evidence the highway commissioner was not guilty of negligence, and that the verdict of the jury that the plaintiff was free from contributory negligence was contrary to and against the weight of the evidence. All concurred, except Spring, J., Who voted for Reversal on the ground that-the verdict of the jury was. contrary to and against the weight of the evidence on both questions.